In this cause Mr. Chief Justice ELLIS and Mr. Justice DAVIS and Mr. Justice TERRELL are of the opinion that the judgment of the Criminal Court of Record for Dade County should be reversed; while Mr. Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice BUFORD are of the opinion that the judgment should be affirmed. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the *Page 128 
members of the Court are permanently and equally divided in opinion as to whether the said judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State, ex rel. Hampton, v. McClung, 47 Fla. 224, 37 So. R. 51, that the judgment of the Criminal Court of Record in this cause be and the same is hereby affirmed.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.